DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claims 1 and 14 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… a plurality of static address selection terminals … that detects a state of each of the plurality of static address selection terminals …” because Sugiura’s detecting circuit (i.e. ID determining circuit 12 in Fig. 1) have only one single terminal to provide the ID for each of the slaves; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by equating two of Sugiura’s slaves, such as 2a-2b in Figure 1, to a data bus node, the data node with slave 2a and slave 2b include the plurality of IDs 12 with corresponding static address selection terminal in Figure 1; therefore, Sugiura does teach/suggest the plurality of static address selection terminals, and detects a state of each of the plurality of static address selection terminals (Sugiura, Fig. 1-2; and [0027]-[0037]).


I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US Pub.: 2011/0208886) in view of Yamada (US Pub.: 2011/0058420).

As per claim 1, Sugiura teaches/suggests a network system comprising:
a plurality of data bus node integrated circuits (e.g. associated with slave 2a-2c in Fig. 1: [0029]); and
a data bus for relaying data from or to said plurality of data bus node integrated circuits, wherein the data bus node integrated circuits are connected in parallel to the data bus (e.g. associated with slaves 2a-2c communicating accordingly, wherein the communication bus 3H can operate as a high-potential side bus, and the 
wherein each of said data bus node integrated circuits comprises a plurality of static address selection terminals including a first static address selection terminal and a second static address selection terminal (e.g. associate with equating two of the slaves, such as 2a-2b in Figure 1, as data bus node, wherein slave 2a and slave 2b include the plurality of IDs 12 with corresponding static address selection terminal in Fig 1. Alternatively, each of IDs 12 in Fig. 1-2 have the first static address selection terminal, +/- input terminal of comparator 17, and a second static address selection terminal -/+ input terminal of comparator 17: [0027]-[0033]),
a detecting circuit that detects a state of each of the plurality of static address selection terminals including detecting a state of the first static address selection terminal and detecting a state of the second static address selection terminal (e.g. associated with ID 12 determining state of corresponding static address selection terminal for communicating with the master 1 in Fig. 1-2: [0027]-[0033]), wherein each of the plurality of static address selection terminals can be in a floating state, a power supply voltage state, or a ground voltage state (e.g. associated with output level of the comparator 17 in corresponding ID 12 is low until the bus voltage VB exceeds the threshold voltage Vth: [0035]), and
a communication circuit for receiving and/or transmitting data over the data bus (e.g. associated with the receiver 8 receives the signal transmitted from the master 1, and the transmitter 9 transmits the response signal to the master 1. The control device 
wherein said detecting circuit detects said states of the plurality of static address selection terminals including the first static address selection terminal and the second static address selection terminal by said detecting circuit determining whether the first static address selection terminal is in the power supply voltage state (e.g. associated with an output level of the comparator 17 in the ID 12 is low until the bus voltage VB exceeds the threshold voltage Vth: [0035]), 
determining whether the first static address selection terminal is in the ground voltage state (e.g. associated with the resistance elements R1 and R2 are coupled in series between the communication bus 3H and the ground. A non-inverting input 
determining whether the second static address selection terminal is in the power supply voltage state (e.g. determined in the similar manner as the first static address selection terminal), and
determining whether the second static address selection terminal is in the ground voltage state (e.g. determined in the similar manner as the first static address selection terminal).
Sugiura does not teach the network system comprising: determining whether the first static address selection terminal is in the floating state, determining whether the second static address selection terminal is in the floating state.
Yamada teaches/suggest a system comprising: determining whether the first static address selection terminal is in the floating state, determining whether the second static address selection terminal is in the floating state (e.g. associated with the detection circuit 32 detects a floating state (open state, non-contact state) of the power 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Yamada’s floating state detection into Sugiura’s circuit for the benefit of protecting corruption of data stored in the slave circuits (Yamada, [0007]) and detecting poor connection of the terminals (Yamada, [0054]) to obtain the invention as specified in claim 1.
Yamada further expressly teaches/suggest a system comprising: determining whether the first static address selection terminal is in the ground voltage state, determining whether the second static address selection terminal is in the ground voltage state (e.g. associated with the floating detection circuit 130 detects the floating state of the ground terminal TG: [0080]; Fig. 1-2; and Fig. 17), by combining the detection of the ground terminal with Sugiura’s static address selection terminals, the resulting combination of the references would further teach/suggest the above claimed features.

It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Yamada’s ground terminal detection into Sugiura’s circuit for the benefit of detecting poor connection of the terminals (Yamada, 

Regarding dependent claim 2, Sugiura and Yamada all the limitations of claim 1 as indicated above. Sugiura further teaches wherein said detecting circuit of each of said data bus node integrated circuits (see [0031], Fig. 2; ID determining circuit 12) comprises a comparator (see [0031], Fig. 2; comparator 17)
that respectively compares a voltage potential supplied via each of the static address selection terminals with respectively a power supply voltage and a ground voltage (see [0031]-[0032], Fig. 2 The comparator 17 compares a partial voltage of the communication bus 3H input to the non-inverting input terminal with the threshold voltage Vth applied to the inverting input terminal)
to determine each of the static address selection terminals as being in a power supply voltage state by comparing the voltage potential supplied via each of the static address selection terminals with the power supply voltage to determine whether each of said static address selection terminals is in said power supply voltage state   (see [0031]-[0032], Fig. 2; the comparator 17 compares voltage between resistance elements R1 and R2 (i.e. voltage potential) from bus to a threshold voltage value obtained from the regulator 18 (i.e. power supply voltage))
Yamada further teaches determine each of the static address selection terminal as being in the floating state or the ground state by comparing said voltage potential supplied via each of the static address selection terminals with the ground voltage to determine whether each of said static address selection terminals is in said ground state 
and comparing said voltage potential supplied via each of the static address selection terminals with both said power supply voltage and with said ground voltage to determine whether each of said static address selection terminal is in said floating state (see [0129]-[0130], Fig. 1, 2, 17; The floating detection circuit 130 detects at least one of the floating state of the power supply line NV (power supply node) that is supplied the power supply voltage VDD from the power supply terminal TV, and floating state of the ground line NG (ground line, and ground node) that is supplied ground voltage VSS from the ground terminal TG. The floating detection circuit 130 includes a VSS detection circuit 134 and a VDD detection circuit 135. VSS detection circuit 134 compares voltage of the ground line NG with voltage (ground voltage) of first signal SG1 supplied from the first terminal T1, to detect a floating state of NG. the VDD detection circuit 135 compares voltage of the power supply line NV with voltage (power supply voltage) of the second signal SG2 supplied from the second terminal T2, to detect a floating state of NV).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the ID determining circuit of Yamada and the detection circuit of Yamada to obtain determine said at least one static 
One would have been motivated to make such combination to detect poor connection of the terminals (see Yamada, [0054]).

Regarding dependent claim 5, Sugiura and Yamada teach all the limitations of claim 1 as indicated above. Sugiura further teaches wherein said communication circuit of each of said data bus node integrated circuits is adapted for receiving and/or transmitting data over said data bus in accordance with a first communication protocol using said node address identifier for identification of the data bus node integrated circuit (see [0029], [0037], Fig. 3; When the master 1 starts to supply the power to the control device 10, the ID determining circuit 12 determines an ID value for communicating with the master 1 (i.e. a first protocol). The control device 10 previously stores a table that indicates a relationship between count values corresponding to T.sub.1, T.sub.2, T.sub.3 and ID values in a non-volatile memory. At S3, the control device 10 sets an ID value of corresponding one of the slaves 2a-2d based on the count value from the counter 14 and the table stored in the non-volatile memory), 

wherein said communication circuit is adapted for configuring the further node address identifier by using data received using said first communication protocol (see [0037], Fig. 4; At S3, the control device 10 sets an ID value of corresponding one of the slaves 2a-2d based on the count value from the counter 14 and the table stored in the non-volatile memory).

Regarding dependent claim 6, Sugiura and Yamada all the limitations of claim 5 as indicated above. Sugiura further teaches wherein the communication circuit of each of said data bus node integrated circuits comprises a storage memory for storing said node address identifier and/or for storing said further node address identifier (see [0037], Fig. 4; The control device 10 previously stores a table that indicates a relationship between count values corresponding to T.sub.1, T.sub.2, T.sub.3 and ID values in a non-volatile memory. At S3, the control device 10 sets an ID value of corresponding one of the slaves 2a-2d based on the count value from the counter 14 and the table stored in the non-volatile memory).

Regarding dependent claim 9, Sugiura and Yamada teach all the limitations of claim 1 as indicated above. Sugiura further teaches wherein the communication circuit of each of said data bus node integrated circuits is adapted for transmitting and/or receiving data over data bus in accordance with a CAN, LIN, SENT or other communication protocol (see [0027], [0029], Fig. 1; the communication network system includes a master 1 and a plurality of slaves 2a-2c, and a pair of communication buses 3H and 3L. The slaves 2a-2c can operate as communication salves. The communication bus 3H can operate as a high-potential side bus, and the communication bus 3L can operate as a low-potential side bus. The slaves 2a-2c are coupled with the master 1 through the communication buses 3H and 3L in a daisy chain manner. Each of the slaves 2a-2c includes a receiver (REC) 8, a transmitter 9, a control device (CONT) 10, a holding circuit 11, and an ID determining circuit (ID) 12. The receiver 8 receives the signal transmitted from the master 1. The transmitter 9 transmits the response signal to the master 1).

Regarding dependent claim 10, Sugiura and Yamada teach all the limitations of claim 1 as indicated above. Sugiura further teaches wherein each of said data bus node integrated circuits further comprises at least one data communication terminal for receiving and/or sending a data communication signal over said data bus (see [0029], Fig. 1; Each of the slaves 2a-2c includes a receiver (REC) 8, a transmitter 9, a control device (CONT) 10, a holding circuit 11, and an ID determining circuit (ID) 12. The receiver 8 has a terminal connected at which it receives signals transmitted from the 

Regarding dependent claim 11, Sugiura and Yamada teach all the limitations of claim 1 as indicated above. Sugiura further teaches wherein said detecting circuit of each of said data bus node integrated circuits is furthermore adapted for respectively detecting at least one further state of each of the static address selection terminals (see [0031], Fig. 2; The voltage determining circuit 13 includes a comparator 17, a regulator (REG) 18, and resistance elements R1-R3. The resistance elements R1 and R2 are coupled in series between the communication bus 3H and the ground. The regulator 18 is also coupled between the communication bus 3H and the ground. The regulator 18 includes, for example, a band gap reference (BGR) circuit. When the regulator 18 receives the power from the communication buses 3H and 3L, the regulator 18 generates the power voltage Vcc for operating each part in a corresponding one of the slaves 2a-2c and a threshold voltage Vth of the comparator 17).

Regarding dependent claim 12, Sugiura and Yamada teach all the limitations of claim 11 as indicated above. Sugiura further teaches wherein said at least one further state is defined by a corresponding predetermined resistance to the ground (see [0031], Fig. 2; The resistance elements R1 and R2 are coupled in series between the communication bus 3H and the ground. The regulator 18 is also coupled between the communication bus 3H and the ground).


providing a plurality of data bus node integrated circuits connected in parallel to a data bus (see [0027], Fig. 1; The slaves 2a-2c are coupled with the master 1 through the communication buses 3H and 3L in a daisy chain manner), each of said data bus node integrated circuit comprising a plurality of static address selection terminals including a first static address selection terminal and a second static address selection terminal (see [0029], [0031], Fig. 1; each slave 2a-2c has a terminal connecting ID determining circuit (ID) 12 to 3H bus; and by equating two of the slaves, such as 2a-2b in Figure 1, as data bus node, wherein slave 2a and slave 2b include the plurality of IDs 12 with corresponding static address selection terminal in Fig 1. Alternatively, each of IDs 12 in Fig. 1-2 have the first static address selection terminal, +/- input terminal of comparator 17, and a second static address selection terminal -/+ input terminal of comparator 17: [0027]-[0033]), 
electrically connecting the static address selection terminals of the data bus node integrated circuits to provide a unique state or unique combination of states on each of the static address selection terminals of each data bus node integrated circuit, wherein each of the static address selection terminals can respectively be in a power supply voltage state or a ground state (see [0029]-[0031], [0036]-[0037], Fig. 1, 2 ,4; the ID determining circuit 12 of each slave 2a-2c is electrically coupled to bus 3H. The control 
detecting said state of each of the plurality of static address selection terminals in each data bus node integrated circuit including detecting a state of the first static address selection terminal and detecting a state of the second static address selection terminal wherein said detecting circuit detects said states of the plurality of static address selection terminals including the first static address selection terminal and the second static address selection terminal by said detecting circuit determining whether the first static address selection terminal is in the power supply voltage state (e.g. associated with an output level of the comparator 17 in the ID 12 is low until the bus voltage VB exceeds the threshold voltage Vth: [0035]), 
detecting whether the first static address selection terminal in each data bus node integrated circuit is in the power supply voltage state (see [0035], Fig. 4; In the ID determining circuit 12, an output level of the comparator 17 is low until the bus voltage VB exceeds the threshold voltage Vth),
and detecting whether the first static address selection terminal in each data bus node integrated circuit is in the ground voltage state (see [0031]-[0032], Fig. 1-2; The 
determining whether the second static address selection terminal is in the power supply voltage state (e.g. determined/detected in the similar manner as the first static address selection terminal), and
determining whether the second static address selection terminal is in the ground voltage state (e.g. determined/detected in the similar manner as the first static address selection terminal),and 
determining a node address identifier of the respective data bus node integrated circuit based on said detected states of the plurality of static address selection terminals including the detected state of the first static address selection terminal and the detected state of the second static address selection terminal (see [0037], Fig. 3, 4; The control device 10 refers to, for example, the output signal of the comparator 17, and after the control device 10 detects that the output level transitions from the low level to the high level, the control device 10 reads the count value of the counter 14. The control device 10 previously stores a table that indicates a relationship between count values 
However, Sugiura does not appear to explicitly teach detecting said state of the at least one static address selection terminal in each data bus node integrated circuit by detecting whether the first static address selection terminal in each data bus node integrated circuit is in the floating state, and determining whether the second static address selection terminal is in the floating state.
Yamada teaches detecting whether the first static address selection terminal in each data bus node integrated circuit is in the floating state, and determining whether the second static address selection terminal is in the floating state (see [0054], Fig. 1; the detection circuit 32 detects a floating state (open state, non-contact state) of the power supply terminal TV, a floating state of the ground terminal TG, and a voltage drop in the power supply voltage VDD. The detection circuit 32 determines if the terminal TV and TG is in a floating state), by combining the detection of the ground terminal with Sugiura’s static address selection terminals, the resulting combination of the references would further teach/suggest the above claimed features.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the ID determining circuit of Sugiura and the detection circuit of Yamada to obtain detecting said state of the at least one static address selection terminal in each data bus node integrated circuit by 
One would have been motivated to make such combination to detect power corruptions and therefore, it protects corruption of data stored in the slave circuits (see paragraph 7 of Yamada) and to detect poor connection of the terminals (see Yamada, [0054]).
Furthermore, Yamada teaches detecting whether the first static address selection terminal in each data bus node integrated circuit is in the ground voltage state, determining whether the second static address selection terminal is in the ground voltage state (see [0080], Fig. 1-2, 17; The floating detection circuit 130 detects the floating state of the ground terminal TG).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the ID determining circuit of Sugiura and the detection circuit of Yamada to obtain detecting whether the at least one static address selection terminal in each data bus node integrated circuit is in the ground voltage state.
One would have been motivated to make such combination to detect poor connection of the terminals (see Yamada, [0054]), thereby protecting each slave circuit from excessive current (e.g. overcurrent). 

Regarding dependent claim 15, Sugiura and Yamada teach all the limitations of claim 14 as indicated above. Sugiura further teaches storing said node address identifier for each data bus node integrated circuit in a storage memory of each data bus 

Regarding dependent claim 16, Sugiura and Yamada teach all the limitations of claim 14 as indicated above. Sugiura further teaches wherein in the floating state a high-impedance electrically isolates each of the status address selection terminals from both a power supply voltage and a ground voltage (see [0027]-[0029], Fig. 1; the master 1 includes a switch 4. The communication bus 3H is applied with a power-supply voltage VM through the switch 4. The communication bus 3L is applied with a ground potential. Thus, when switch 4 is open and power-supply voltage VM is not applied on communication bus 3H, the terminal of ID determining circuit 12 is in a floating state in which the high impedance caused by the open switch 4 isolates the terminal of the ID determining circuit 12 from power-supply voltage and ground voltage).

Regarding dependent claim 17, Sugiura and Yamada teach all the limitations of claim 1 as indicated above. Sugiura further teaches wherein in the floating state a high- impedance electrically isolates each of the status address selection terminals from both a power supply voltage and a ground voltage (see [0027]-[0029], Fig. 1; the master 1 includes a switch 4. The communication bus 3H is applied with a power-supply voltage VM through the switch 4. The communication bus 3L is applied with a ground potential. 

Regarding dependent claim 18, Sugiura and Yamada teach all the limitations of claim 1 as indicated above. Sugiura and Yamada further teach/suggest wherein the first static address selection terminal is adapted to be in a floating state while an integrated circuit device corresponding to the data bus node integrated circuit is in operation (Sugiura, Fig. 1-2, [0027]-[0037]; and Yamada, Fig. 1, [0054]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features, as it is obvious and well-known for static address terminal to be in the floating state (e.g. Li et al. (US Pub: 2013/0132628), [0013]).

Regarding dependent claim 19, Sugiura and Yamada teach all the limitations of claim 1 as indicated above. Sugiura further teaches/suggests wherein the first static address selection terminal is adapted to be in a floating state in which a high impedance substantially electrically isolates the at least one of the plurality of static address selection terminals from both a power supply voltage and a ground supply voltage (Sugiura, Fig. 1-2, [0027]-[0037]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

Regarding dependent claim 20, Sugiura and Yamada teach all the limitations of claim 1 as indicated above. Sugiura and Yamada further teach/suggest wherein said detecting circuit of each of said data bus node integrated circuits is further adapted to detect at least one further state of the first static address selection terminal by a predetermined electrical resistance value of a pull-down resistor (Sugiura, Fig. 1-2, [0027]-[0037]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features, as it is obvious and well-known for detection of static address terminal by the predetermined electrical resistance value of the pull-down resistor (e.g. Li et al. (US Pub: 2013/0132628), [0013].

Regarding dependent claim 21, Sugiura and Yamada teach all the limitations of claim 14 as indicated above. Sugiura further teach/suggest the method further comprising receiving and/or transmitting data over the data bus by a communication circuit, wherein the communication circuit determines the node address identifier of the respective data bus node integrated circuit (Sugiura, Fig. 1-2, [0027]-[0037]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2011/0208886 A1) in view of Yamada (US 2011/0058420 A1) in view of Wang (US 2014/0325244 A1).


Sugiura further teaches/suggests the network system comprising respectively operating with each of the static address selection terminals and for respectively operating with each of the static address selection terminals (Sugiura, Fig 1-2; [0027]-[0033])
However, Sugiura and Yamada do not appear to explicitly teach wherein said detecting circuit of each of said data bus node integrated circuits furthermore comprises switching means for controllably connecting and disconnecting via a first resistive path to the power supply voltage and for controllably connecting and disconnecting via a second resistive path to the ground voltage.
Wang teaches wherein said detecting circuit of each of said data bus node integrated circuits furthermore comprises switching means for controllably connecting and disconnecting via a first resistive path to the power supply voltage (see [0011], Fig. 1; powered on, the detecting unit 10 (shown in the Figure) outputs a first control signal to the switching element 21 to control the switching element 21 to turn off. Simultaneously, because the switch 300 is turned on when the electronic device 100 is powered on, the capacitor C1 is charged by the power supply 200 via the switch 300)
and for controllably connecting and disconnecting via a second resistive path to the ground voltage (see [0012]; When the detecting unit 10 detects that the data is stored completely, the detecting unit 10 outputs a second control signal to the switching element 21 to control the switching element 21 to turn on. Thus, the capacitor C1 is 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the ID determining circuit of Sugiura, the detection circuit of Yamada, and the detection unit of Wang to obtain wherein said detecting circuit of each of said data bus node integrated circuits furthermore comprises switching means for controllably connecting and disconnecting the at least one static address selection terminal via a first resistive path to the power supply voltage and for controllably connecting and disconnecting the at least one static address selection terminal via a second resistive path to the ground voltage.
One would have been motivated to make such a combination to enable adjusting a time of supplying power to a power consuming module after an electronic device is powered off according to time required to store the data completely (see Wang, [0012]).

Regarding dependent claim 4, Sugiura, Yamada, and Wang teach all the limitations of claim 3 as indicated above.
Sugiura and Wang further teach/suggest wherein said detecting circuit of each of said data bus node integrated circuits further comprises a control unit that respectively controls the switching means to respectively compare the electric potential at each of the static address selection terminals with respectively the power supply voltage in a first configuration of the switching means (Sugiura, Fig 1-2; [0027]-[0033]; and Wang, see [0011]-[0012], Fig. 1; the detecting unit 10 is used to detect whether the electronic device 100 is powered on or powered off (i.e. first configuration). When the detecting 
and the ground voltage in a second configuration of the switching means (Wang, see [0012], Fig. 1; When the detecting unit 10 detects that the data is stored completely, the detecting unit 10 outputs a second control signal to the switching element 21 to control the switching element 21 to turn on (i.e. second configuration). Thus, the capacitor C1 is discharged to ground via the switching element 21, and stops supplying power to the power consuming module 500).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the ID determining circuit of Sugiura, the detection circuit of Yamada, and the detection unit of Wang to obtain wherein said detecting circuit of each of said data bus node integrated circuits further comprises a control unit that controls the switching means such as to compare the electric potential at the at least one static address selection terminal with respectively the power supply voltage in a first configuration of the switching means and the ground voltage in a second configuration of the switching means.
One would have been motivated to make such a combination to enable adjusting a time of supplying power to a power consuming module after an electronic device is powered off according to time required to store the data completely (see Wang, [0012]).

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2011/0208886 A1) in view of Yamada (US 2011/0058420 A1) in view of Hering (US 2010/0332706 A1).

Regarding dependent claim 7, Sugiura and Yamada teach all the limitations of claim 1 as indicated above.
However, Sugiura and Yamada do not appear to explicitly teach wherein each of said data bus node integrated circuits further comprises a sensor module for providing at least one sensor measurement value to the communication circuit, said communication circuit being adapted for transmitting the at least one sensor measurement value via the data bus.
Hering teaches wherein each of said data bus node integrated circuits further comprises a sensor module for providing at least one sensor measurement value to the communication circuit, said communication circuit being adapted for transmitting the at least one sensor measurement value via the data bus (see [0073], Fig. 2; Sensor transmitter devices 200.1, 200.2, . . . , 200.n may each be connected to a sensor 230 to form a sensor unit USS1, USS2, . . . , USSn, sensors 230 of sensor transmitter device 200 providing data via a sensor interface 235).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the method/system of Sugiura as modified by Yamada with the method/system of Hering to obtain wherein each of said data bus node integrated circuits further comprises a sensor module for providing at least one sensor measurement value to the communication circuit, said 
One would have been motivated to make such a combination to enable data transmission between additional sensors (see Hering, [0033]), thereby enabling a system to interact with an external environment.

Regarding dependent claim 8, Sugiura, Yamada, and Hering teach all the limitations of claim 7 as indicated above.
Sugiura further teaches wherein said detecting circuit of each of said data bus node integrated circuits comprises a comparator for respectively comparing a voltage potential supplied via each of the static address selection terminals with respectively a power supply voltage and a ground voltage to respectively determine each of said static address selection terminals as being in a floating state, a power supply voltage state or a ground state, and wherein the data bus node further comprises switching means for respectively selectively routing either a signal from each of the static address selection terminal or from an analog signal chain to the comparator (see [0027]-[0033], Fig. 1, 2; the ID determining circuit 12 includes a voltage determining circuit 13, a counter 14, an analog switch (i.e. switching means) 15, and a divider 16. The output terminal of the comparator 17 is coupled with a control terminal (negative logic) of the analog switch 15. One end of the analog switch 15 is coupled with the divider 16, and the other end of the analog switch 15 is coupled with a clock terminal (negative logic) of the counter 14. The output terminal of comparator 17 is used to control the analog switch 15).
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        December 04, 2021